Citation Nr: 1713371	
Decision Date: 04/25/17    Archive Date: 05/04/17

DOCKET NO.  16-35 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the service connection claim for post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for PTSD.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran's representative 




ATTORNEY FOR THE BOARD

S. Sorathia, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from November 1965 to May 1969, with service in the Republic of Vietnam.  His decorations include the Purple Heart Medal and the Combat Action Ribbon.     

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio that granted service connection for anxiety with depression but denied service connection for PTSD. 

The Veteran was afforded a hearing before the undersigned Veterans Law Judge in February 2017.  Although the Veteran did not attend the hearing, his representative provided testimony on his behalf and stated that the Veteran's hearing request was satisfied.  Accordingly, the Veteran's hearing request is satisfied and the Board can proceed with the adjudication of the appeal.    

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  A June 2003 rating decision denied the Veteran's service connection claim for PTSD.  The Veteran submitted a notice of disagreement and the RO issued a December 2003 statement of the case.  The RO notified the Veteran of the statement of the case and of his right to submit a substantive appeal, but the Veteran did not submit a timely substantive appeal.  

2.  The evidence received since the June 2003 rating decision is not duplicative or cumulative of evidence previously of record and raises a reasonable possibility of substantiating the claim of service connection for PTSD.      

3.  The Veteran's PTSD had its onset in service.  


CONCLUSIONS OF LAW

1.  The June 2003 rating decision that denied the Veteran's service connection claim for PTSD is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).  

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for PTSD.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).  

3.  The criteria for service connection for PTSD have been met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence 

The Veteran seeks to reopen his service connection claim for PTSD.  

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b), (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, 20.302(a), 20.1103.

A June 2003 rating decision denied the service connection claim for PTSD.  The Veteran's service treatment records and service personnel records were associated with the claims file and revealed that the Veteran was in combat.  The claim was denied on the basis that the Veteran did not have a diagnosis of PTSD.  The Veteran submitted a notice of disagreement and the RO issued a statement of the case in December 2003.  The Veteran was notified of his appellate rights but did not file a timely substantive appeal.  No new and material evidence was submitted within one year of the rating decision.  As such, the rating decision is final.  See 38 C.F.R. § 3.156(b) (2016); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).

As noted above, the June 2003 rating decision included a review of the Veteran's service treatment records and service personnel records.  Moreover, the June 2003 rating decision specifically acknowledged the Veteran's combat service and denied the claim on the basis that the Veteran did not have a confirmed diagnosis of PTSD.  Although additional personnel records are now associated with the claims file, these records are not relevant as the Veteran's combat status had already been established at the time of the June 2003 rating decision.  These additional personnel records are not relevant to claim as the June 2003 rating decision denied service connection for PTSD on the basis of no confirmed diagnosis of PTSD.  Thus, the provisions of 38 C.F.R. § 3.156(c) do not apply in the instant appeal.

If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2014); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

New and material evidence has been submitted.  A June 2013 statement from the Veteran's VA social worker and an October 2015 statement from the Veteran's VA psychiatrist reveal that the Veteran has a diagnosis of PTSD that is related to his Vietnam service.  This evidence relates to an unestablished fact necessary to substantiate the claim, namely the diagnosis of PTSD.  Accordingly, the service connection claim for PTSD is reopened.  

Service Connection for PTSD 

Service connection for PTSD requires (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred, unless the stressor is related to a Veteran's fear of hostile military or terrorist activity.  38 C.F.R. § 3.304(f). 

Here, the Veteran contends that he has PTSD that is the result of his combat service in the Republic of Vietnam.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

The Veteran's service records reveal that he had combat service in the Republic of Vietnam.  Accordingly, the pertinent question in this case is whether the Veteran has a diagnosis of PTSD that is related to his combat service in Vietnam.  38 C.F.R. § 3.304(f). 

The medical evidence of record contains conflicting evidence regarding whether the Veteran has a confirmed diagnosis of PTSD.  VA examination reports dated January 2013, January 2014, and December 2015 state that the Veteran does not meet the full criteria for a diagnosis of PTSD.  However, the Veteran has submitted statements from his VA social worker and VA psychiatrist which provide a diagnosis of PTSD.  See June 2013 and October 2015 medical reports.  These medical statements show that the Veteran underwent a formal PTSD evaluation which revealed a diagnosis of PTSD.  In light of the October 2015 medical report, which was rendered by a VA psychiatrist, the Board finds that the medical evidence is at minimum in equipoise as to whether the Veteran has a diagnosis of PTSD.  Thus, after resolving any reasonable doubt in favor of the Veteran, the Board finds that he has a diagnosis of PTSD.  

Moreover, the June 2013 and October 2015 medical reports specifically state that the Veteran's PTSD is a direct result of his service in Vietnam.  Accordingly, the Board finds that service connection for PTSD is warranted.  During the February 2017 Board hearing, the Veteran's representative testified that a grant of service connection for PTSD would satisfy his appeal.    


ORDER

New and material evidence has been submitted to reopen the service connection claim for PTSD.

Service connection for PTSD is granted.  





____________________________________________
STEVEN D. REISS 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


